UNITED STATES DISTRICT COURT                                 EASTERN DISTRICT OF TEXAS


KENNETH BUHOLTZ, #18875-078                       §
                                                  §
versus                                            §   CIVIL ACTION NO. 4:15-CV-703
                                                  §   CRIMINAL ACTION NO. 4:11-CR-135(1)
UNITED STATES OF AMERICA                          §

                                    ORDER OF DISMISSAL

         The above-entitled and numbered civil action was referred to United States Magistrate

Judge Kimberly C. Priest Johnson, who issued a Report and Recommendation (#29) concluding

that the Motion to Vacate, Set Aside, or Correct Sentence by a Person in Federal Custody filed

pursuant to 28 U.S.C. § 2255 should be denied and dismissed with prejudice. Movant filed

objections (#36).

         The Report of the Magistrate Judge, which contains proposed findings of fact and

recommendations for the disposition of such action, has been presented for consideration. Having

made a de novo review of the objections raised by Movant to the Report, the Court concludes that

the findings and conclusions of the Magistrate Judge are correct, and the objections of Movant are

without merit.

         In Movant’s objections, he reurges the issues he raised originally, and for the first time,

raises a claim of newly discovered evidence that he claims would make a difference to his case.

Specifically, Movant provides a purported handwriting expert’s analysis on the handwriting found

in the victim’s diary, asserting portions of the diary were forged. The Court notes that the diary

was discussed in Movant’s Presentence Investigation Report; thus, any evidence concerning the

diary cannot be considered new evidence at this point. Moreover, Movant pleaded guilty to the

charge. He pleaded guilty pursuant to a Fed. R. Crim. P. 11(c)(1)(C) agreement, agreeing to a

prison term of one hundred twenty months, which was the statutory mandatory minimum. Finally,
claims raised for the first time in a reply or objections need not be considered by a court. See United

States v. Cervantes, 132 F.3d 1106, 1111 (5th Cir. 1998) (district court does not abuse its discretion

in refusing to consider new issues filed without leave of the court after the Government files its

Response).

        It is accordingly ORDERED that Movant’s Motion to Vacate, Set Aside, or Correct

Sentence by a Person in Federal Custody (#1) pursuant to 28 U.S.C. § 2255 is DENIED and the

case is DISMISSED with prejudice. A certificate of appealability is DENIED. All motions by

         . not previously ruled upon are DENIED.
either party
         SIGNED at Beaumont, Texas, this 7th day of September, 2004.
        SIGNED at Beaumont, Texas, this 26th day of March, 2019.




                                             ________________________________________
                                                         MARCIA A. CRONE
                                                  UNITED STATES DISTRICT JUDGE




                                                  2
